—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 8, 1987 (People v Milton, 131 AD2d 600), affirming a judgment of the County Court, Westchester County, rendered January 5, 1984. ■
*254Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Thompson, Sullivan and Altman, JJ., concur.